        Case 1:19-cv-06855-VSB-JLC Document 20 Filed 08/07/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                   8/7/2020
ISABEL RODRIGUEZ,                                         :
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :    19-cv-6855 (VSB) (JLC)
                                                          :
COMMISSIONER OF SOCIAL SECURITY, :                                      ORDER
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Isabel Rodriguez seeks judicial review of a final determination by Defendant

Andrew M. Saul, the Commissioner of the Social Security Administration, denying Rodriguez’s

application for supplemental security income under the Social Security Act. I referred this case

to Magistrate Judge James L. Cott on July 30, 2019. (Doc. 8.) On December 23, 2019, the

Commissioner moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure, seeking affirmance of its final decision. (Docs. 11.) Plaintiff filed a cross-

motion for judgment on the pleadings on April 22, 2020, (Docs. 16, 17), and Magistrate Judge

Cott issued a Report & Recommendation on July 14, 2020 (the “Report & Recommendation” or

“Report”), (Doc. 19). Neither party filed an objection to the Report.

        Before me is Judge Cott’s unchallenged Report & Recommendation, which recommends

that the Commissioner’s motion be denied and Plaintiff’s cross-motion be granted, and further

recommends a remand to the Administrative Law Judge (“ALJ”) pursuant to sentence four of 42

U.S.C. § 405(g). Judge Cott’s Report is thorough and detailed, and I accept its findings and

recommendations, and adopt the Report & Recommendation in full.

        In reviewing a magistrate judge’s report and recommendation, a district court “may
        Case 1:19-cv-06855-VSB-JLC Document 20 Filed 08/07/20 Page 2 of 3




accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

        Here, although the Report & Recommendation explicitly provided that “[t]he parties shall

have 14 days (including weekends and holidays) from service of this Report & Recommendation

to file written objections,” (Doc. 19, at 52), neither party filed an objection. I therefore reviewed

Judge Cott’s thorough and well-reasoned Report & Recommendation for clear error and, after

careful review, found none. Accordingly, I ADOPT the Report & Recommendation in its

entirety, and the Commissioner’s motion for judgment on the pleadings, (Doc. 11), is DENIED,

the Plaintiff’s cross-motion for judgment on the pleadings, (Doc. 16), is GRANTED, and this

case is remanded to the ALJ.

        The Clerk is directed to terminate any open motions and is further directed to close this

case.

        SO ORDERED.




                                                  2
      Case 1:19-cv-06855-VSB-JLC Document 20 Filed 08/07/20 Page 3 of 3




Dated: August 7, 2020
       New York, New York

                                          ______________________
                                          Vernon S. Broderick
                                          United States District Judge




                                      3
